Citation Nr: 0946617	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-21 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reimbursement in excess of $761 from accrued 
amounts due a deceased beneficiary.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from December 1944 to March 
1946.  The Veteran died in September 1993.  The appellant is 
the child of the deceased beneficiary, who died in July 2004 
and was the surviving spouse of the Veteran.  The appellant 
is not the child of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the appellant's application for 
reimbursement of an amount greater than $761.00 from accrued 
amounts due a deceased beneficiary of VA benefits.  


FINDING OF FACT

The appellant is the child of the deceased beneficiary and 
not of the Veteran; she reported and documented payment for 
charges of $761.00 for expenses of the last sickness and 
burial of the deceased beneficiary. 


CONCLUSION OF LAW

The criteria for reimbursement in excess of $761.00 from 
accrued amounts due a deceased beneficiary have not been met.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1000, 3.1003 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provide among 
other objectives, for notice and assistance to be provided to 
claimants under certain circumstances.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b).  

Generally, VA must provide required notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

A VCAA letter was issued in May 2006, which was subsequent to 
the decision.  However, the United States Court of Appeals 
for Veterans Claims (the Court) has held that VCAA has no 
effect on an appeal if the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
See Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (August 30, 2001).  As 
explained below, with the issue on appeal here, the law, and 
not the facts, is dispositive.  For that reason VCAA is not 
applicable so as to require further notice or assistance on 
this matter.  



II.  Analysis

The facts of this case are not in dispute.  Historically, the 
Veteran died in September 1993.  In a July 2004 rating 
decision, the RO granted the Veteran's surviving spouse VA 
benefits for aid and attendance, effective from July 7, 2004.  
She died later that month.  

The appellant is the daughter of the surviving spouse of the 
Veteran, now the deceased beneficiary of VA benefits, but is 
not a child of the Veteran.  The appellant submitted her 
claim on appeal within one month of the beneficiary's death, 
in August 2004, meeting the tolling requirement for filing 
her claim on appeal.  See 38 U.S.C.A. § 5121 (c) 
(applications for accrued benefits must be filed within one 
year after the date of death).  

In the August 2004 statement claiming reimbursement, the 
appellant noted that she was returning a VA benefit check 
received on August 1, 2004 in the amount of $269.00; and that 
she was requesting any accrued benefits payable to the 
decreased beneficiary, on the basis that she paid some of the 
deceased beneficiary's last illness and burial expenses.  In 
October 2004 the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  That application form clearly notified 
the appellant to answer fully as to each charge she paid in 
the categories of physician, hospital, nursing, burial 
expenses, and other expenses associated with expenses of the 
deceased beneficiary's last sickness and burial.  

The appellant completed the VA Form 21-601 with respect to 
expenses incurred relative to the last sickness and burial of 
the deceased beneficiary.  The appellant listed burial 
expenses she paid totaling $761.00.  She reported no expenses 
paid relative to charges associated with any physician, 
hospital, nursing, or any other expenses.  With the October 
2004 application the appellant submitted receipts for charges 
she paid for burial expenses, totaling $761.00.

Thus, on appeal, the appellant claims reimbursement from 
accrued amounts due a deceased beneficiary in excess of 
$761.00, on the basis that the appellant incurred expenses 
relative to the last sickness and burial of the deceased 
beneficiary, her mother.  This is reflected in the 
appellant's notice of disagreement and substantive appeal.  
In those documents she basically asserts that she was in 
charge of caring for her mother, the deceased beneficiary, 
and that she should therefore be reimbursed for that with the 
VA benefits check that she returned to VA after her mother's 
death. 

As pertinent to the current claim on appeal, 38 U.S.C.A. 
§ 5121 (West 2002) provides in part that periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at the date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid, shall, on the death 
of such individual be paid as follows:
(1)  Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any part 
of such benefits to the veteran or to any other 
dependent or dependents of the veteran, as may be 
determined by the Secretary; 
(2)  Upon the death of a veteran, to the living person 
first listed below: 
(A) The veteran's spouse; 
(B) The veteran's children (in equal shares); 
(C) The veteran's dependent parents (in equal 
shares); 
(3)  Upon the death of a surviving spouse (widow) or 
remarried surviving spouse, to the children of the 
deceased veteran; 
(4)  Upon the death of a child, to the surviving 
children of the veteran who are entitled to death 
compensation, dependency and indemnity compensation, or 
death pension; 
(5).  Upon the death of a child claiming benefits under 
Chapter 18, to the surviving parents; and
(6)  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and 
burial. 

38 U.S.C.A. § 5121.  See also 38 C.F.R. § 3.1000(a).

VA regulations under C.F.R., Part 3, pertaining to accrued 
benefits, provide further direction.  The statutory 
provisions of 38 U.S.C.A. § 5121 are substantively replicated 
in the regulatory provisions of 38 C.F.R. § 3.1000.  
38 U.S.C.A. § 5121 (a)(2) through (6), enumerated above, are 
equivalent to 38 C.F.R. § 3.1000(a)(1) through (5), 
respectively.    

38 C.F.R. § 3.1000(a)(5) (or equivalently, 38 U.S.C.A. § 5121 
(a)(6)) is the class to which the appellant belongs.  The 
appellant does not fit into any of the categories listed 
under 38 U.S.C.A. § 5121 (a)(2) through (5), or equivalently 
under 38 C.F.R. § 3.1000(a)(1) through (4).  That is, the 
appellant is not the Veteran's spouse, child, or dependent 
parent.  Therefore, under 38 U.S.C.A. § 5121(a), the only 
category the appellant fits is that under 38 U.S.C.A. § 5121 
(a)(6), or equivalently 38 C.F.R. § 3.1000(a)(5); that is, 
"all other cases".  Therefore, under that provision, the 
operative rule here is that only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).

Twice the appellant submitted a VA Form 21-601 reporting 
expenses incurred relative to the last sickness and burial of 
the deceased beneficiary, in October 2004, and then again in 
March 2005.  Both times the appellant listed only burial 
expenses she paid totaling $761.00, for which she submitted 
receipts totaling that amount.  Both submissions contain no 
other reported expenses paid for charges associated with any 
physician, hospital, nursing, or any other expenses 
associated with the last sickness and burial of the deceased 
beneficiary.  The appellant has not otherwise asserted or 
submitted evidence of any other like charges in the matter.

The record reflects that the RO paid the appellant $761.00 to 
reimburse her for expenses she paid for burial charges.  The 
appellant claims on appeal that she had to take care of her 
mother, the deceased beneficiary before her mother's death, 
and should receive money for her services of that care.  

As indicated above, VA law solely provides that only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of the last 
sickness and burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. 
§ 3.1000(a)(5).  In other words, VA may reimburse the 
appellant for money paid for the expense of the last sickness 
and burial; however, this would not include payment to the 
appellant for the care the appellant personally provided for 
the now deceased beneficiary.  38 U.S.C.A. § 5121 (a)(6); 
38 C.F.R. § 3.1000(a)(5).  Thus, as discussed above, under 
the law governing reimbursement to the appellant from accrued 
amounts due a deceased beneficiary, the appellant is not 
entitled to payment beyond the amount paid already.

Furthermore, under 38 U.S.C.A. § 3.1003, "Returned and 
Canceled Checks", if the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned to the issuing office and canceled.  And if so, then 
the amount represented by the returned check, or any amount 
recovered following improper negotiation of the check, shall 
be payable to the living person or persons in the order of 
precedence listed in 38 C.F.R. § 3.1000(a)(1) through (4), 
except that the total amount payable shall not include any 
payment for the month in which the payee died (see 38 C.F.R. 
§ 3.500(g)), and payments to persons described in 38 C.F.R. 
§  3.1000(a)(4) shall be limited to the amount necessary to 
reimburse such persons for the expenses of last sickness 
and/or burial.  38 C.F.R. § 3.1003 (2009).   

Notably, the payee, the deceased beneficiary, died in July 
2004 within the month of the determination giving rise to the 
payment to her of VA benefits, the effective date for which 
also was during July 2004.  Thus, even if an amount 
represented by the returned check were payable to the 
appellant on the basis of the appellant being part of a class 
covered by 38 C.F.R. § 3.1000(a)(1) through (4)-which she is 
not-no payment would be warranted because the total amount 
payable cannot include any payment for the month in which the 
deceased beneficiary died, July 2004.

The law is dispositive of the issue on appeal, and the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Based on the undisputed facts 
of this case, the appellant is not entitled to payment beyond 
the $761.00 already reimbursed by the RO for bearing the 
expense of the last sickness and burial of the deceased 
beneficiary of VA benefits.  38 U.S.C.A. § 5121.


ORDER

Entitlement to reimbursement in excess of $761.00 from 
accrued amounts due a deceased beneficiary is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


